Citation Nr: 0112911	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right clavicle fracture, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right elbow, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg 
Florida.  A rating decision in March 1997 denied increased 
(compensable) ratings for residuals of the right clavicle 
fracture and a healed shrapnel scar of the right elbow.

A review of the October 1998 rating action indicates the 
presence of a typographical error.  The olecranon process was 
associated with the right clavicle instead of the right 
elbow.  It is requested that the RO take the appropriate 
action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

This case was previously before the Board in December 1997 at 
which time the case was remanded to the RO for additional 
development, to include a VA examination.  At that time, the 
Board noted that the veteran has raised the issue of 
entitlement to service connection for arthritis of the right 
clavicle and right elbow on a secondary basis. 

The VA examination was conducted in July 1998.  The 
examination did not include the measurement regarding 
abduction of the right shoulder per Diagnostic Code 5201.  
The examination did indicate the possible presence of 
impingement syndrome.  It is the opinion of the Board that 
this finding raises the issue of entitlement to service 
connection for impingement syndrome involving the right upper 
extremity on a secondary basis.  The Board further finds that 
this issue is inextricably intertwined with the issue of 
entitlement to an increased evaluation for the service-
connected residuals of the fracture of the right clavicle and 
the residuals of the shell fragment wound to the right elbow 
and must be adjudicated by the RO.  Harris v. Derwinski, 1 
Vet.App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for disabilities 
involving the right clavicle and elbow.  
The RO should then obtain all records 
which are not on file.

2.  The RO should request all current 
medical records from the VA medical 
facility in Lake City, Florida.

3.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
the disabilities involving his right 
clavicle and elbow.  The examiner should 
be provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to conducting the 
examination.  Any appropriate tests and 
studies should be accomplished at this 
time.  It is requested that the examiner 
indicate which extremity is the major 
extremity.  The examination report should 
specifically include an assessment of the 
range of motion to include abduction and 
limitation of motion imposed by pain, 
weakness, excess fatigability, or 
incoordination on the affected areas, to 
include the degree of functional loss 
that is likely to result from flare-up or 
extended use of the right elbow and right 
shoulder.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature, severity, and 
etiology of any neurological disability 
of the right upper extremity, to include 
impingement syndrome.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
for review prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.

If a neurological disability of the right 
upper extremity is diagnosed, to include 
impingement syndrome, it is requested 
that the examiner render an opinion as to 
whether is as least as likely as not the 
service connected residuals of the 
fracture of the right clavicle and the 
residuals of the shell fragment wound to 
the right elbow caused or aggravates any 
disability diagnosed.  Allen v. Brown, 7 
Vet.App. 439 (1995).  A complete rational 
for any opinion expressed should be 
included in the examination report.

5.  Thereafter, the RO should adjudicate 
the issue of service connection for a 
neurological disorder involving the right 
upper extremity.  If the claim is denied, 
the veteran and his representative should 
be notified of the denial and his 
appellate rights.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
The case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




